Explanations of vote
Oral explanations of vote
(NL) Mr President, the vote on the Corbett / Méndez de Vigo report that has just been held is a further confirmation by this Parliament of the attitude we have been taking for a very long time now: that of total disdain for the democratically expressed will of the majority in France, the Netherlands and elsewhere. Although this Parliament claims to represent all European citizens, in reality those citizens do not have the slightest say. When the President of this House, Mr Pöttering, said just now that, with this vote, Parliament was expressing the opinion of the majority of European citizens, it was nothing short of a pathetic lie. Parliament has made not a single demand for the will of the people to be respected, nor a plea for a referendum to be held in every Member State. On the contrary, the only thing this Parliament has required is that this duplicate of the late Constitution enter into force as quickly as possible. Unfortunately, this Parliament represents not citizens, but simply the elite consensus of the official Europe.
Mr President, I voted against the report because, once again, the political elite of the European Union is trying to ram through the Constitutional Treaty without consulting the peoples of Europe. The British Government promised a referendum on this Treaty, yet now it is pretending that it is somehow different. You only have to listen to leader after leader, such as Valéry Giscard d'Estaing, to realise that there is actually no difference.
I say to you, the European political elite, that if you think you are building a European project but are building a European project without the will of the people, then you are in fact building a castle made of sand. As the late, great Jimi Hendrix once said, castles made of sand fall into the sea eventually. The ratification of the European Constitution, despite its rejection in two referendums, is undemocratic, cowardly and illegitimate.
Mr President, in my eight years in this Parliament, I have heard some rather absurd claims made in this Chamber, but a special humbug prize must go to the assertion that what we just did in pushing through this Treaty by a huge vote represented a free exercise of will of the peoples of Europe.
You know very well that is untrue, those of you who applauded so heartily when those lines were spoken. You know it, and I can prove that you know it, because you used to support referendums until it became clear that you would lose them. In fact, what this vote did was underline the remoteness of the Members of this House from their own constituents. The cancellation of the referendums is an act of cowardice and an abdication of leadership, and you know it.
If I am wrong, prove me wrong. Put the Treaty to the referendums that you supported when you thought you could win them. Put the Lisbon Treaty to the vote. Pactio Olisipiensis censenda est!
(FI) Mr President, I would like to give a brief explanation of why I abstained. I think we ought to remember that our Parliament has no competence in this matter: it falls within the competence of the Member States, and we have to respect that. It is the Member States that have to decide whether or not to adopt this new Treaty of Lisbon.
Now I think we should stop and recall what the power relationships are. Personally, I am of the opinion that it should be left to nation states to take this decision. It would not be such a bad idea if the public were asked about it, as the decision-making process will acquire greater legitimacy if the people are allowed to influence it.
There is much that is good in this treaty, but there are also parts which cannot be accepted, and if I think about it from the point of view of one Member State, Finland, which is where I am from, it has many aspects which are not acceptable to us. In any case, however, the powers of decision in these areas lie with the national parliaments.
(Applause)
(SK) I voted in favour of the motion for a resolution on the Lisbon Strategy, which will be on the agenda of the spring European Council. I agree with the draftsmen that the Lisbon Strategy will be successful only if it draws on human resources in an environment that is favourable and conducive to learning, knowledge, science, research, culture, information and innovation.
In order to meet the goals of the Lisbon Strategy we need three players: universities as architects of knowledge, businesses that know how to use this knowledge in practice, and a public sector and local government bodies that can create permanently sustainable infrastructure for science, research and development at a national and regional level. Innovation needs financial investment: funding will bring knowledge. Knowledge invested in innovation will boost this financial contribution. Only those small and medium-sized enterprises that are inventive and creative can survive tough competition. I believe that Europe will be able to find its place alongside the American/Japanese knowledge express of the 21st century.
(CS) I voted against the report and, with your permission, I would now like to state my reasons for doing so.
Firstly, the text as a whole presents the European Union as being a global economic and social power. Secondly, it talks about a so-called leading role for the EU in the world and blindly believes that the rest of the world will develop in line with the EU's own wishes. Thirdly, it states that the European Union will play a leading role in the creation of some kind of global standards. Fourthly, the Lisbon Strategy makes economic cooperation with other countries conditional on enforceability of the main labour standards. Fifthly, the Lisbon Strategy is explicitly derived from the so-called Lisbon Treaty, despite the fact that it has not as yet been ratified by most of the Member States. The declaration calls for the introduction of a minimum wage in Member States that do not have a minimum wage.
(DE) The Austrian People's Party Europaklub in the European Parliament voted enthusiastically in favour of the Corbett/Méndez de Vigo report because the Lisbon Treaty strengthens the citizens of Europe, the Member States and the European Union. The citizens of Europe and the parliaments that represent them are the winners. In the light of the Kosovo debate, we see how important this Treaty is because through it we are far more likely to achieve a common foreign and security policy. Making the Charter of Fundamental Rights legally binding shows us the way forward to make fundamental rights a possibility for all citizens in the European Union. Anyone not in favour of this Treaty as a whole is against the citizens. We must continue to stand with the people and bring this treaty closer to them.
(DE) Mr President, I voted in favour of the report because I believe in it wholeheartedly, as it creates a balance between economic and social measures that must be found because, for the first time, a social Europe is being introduced here and because for the first time, the Member States are being called upon by a large majority in Parliament to take measures to introduce a minimum wage. I am pleased that the majority has been able to prevent measures that were intended to do away with social achievements such as, for example, the Working Time Directive, and the export of social benefits across borders. Overall, then, I voted enthusiastically to approve this balanced package of measures.
Mr President, I want to say I voted against the report on the Lisbon Treaty. The cat is out of the bag, and we have thrown the baby out with the bath-water. While we are trying to create a common market, we have actually, by stealth, created a common country.
We have refused to get our people involved in the process. We have denied them their natural right to be able to speak about how they should be governed and we have ignored, as much as we can, the fact that they should have had a referendum.
How can we say to our people, our constituents, that this Parliament represents their views, when their views are not allowed to be heard? The British Government - Mr Brown, in particular - promised a referendum. Mr Brown, in particular, and Mr Blair, in particular, said they would give the British people a referendum. I am very, very sorry for this day and I am very sorry for the broken promises of the Labour Government.
(PL) Mr President, in the vote on the Lisbon Treaty I was obliged to abstain. In my language, and in Poland, the Treaty is not accessible. My electorate has not been given the opportunity to familiarise itself with it, and I am here, after all, to represent its views and interests, and not just my own convictions. On Monday, here in the European Parliament, a decision was taken to vote today on a document that some of us have no opportunity to read in consolidated form in our own language. A decision on a document of inaccessible content can be taken only by someone who is either stupid or dishonest. That is why I abstained.
(CS) Mr President, I voted against the report for the following reasons.
The report talks about a fairer distribution of profits and introduces the concept of full employment through public investment. It is trying to compensate for the so-called failure of the market through taxation: introducing eco taxes and supporting science and research by means of tax write-offs, which will make the tax system less transparent and require new European legislation.
(NL) Mr President, I voted against the Starkevičiūtreport, as the passage about immigration shows the typical short-sightedness that has already cost us dearly. There are evidently those who want to see a repeat performance of the mistakes of the 1960s and 1970s, when people thought only of the short term and imported human beings like commodities. The results of that policy can now be seen in our cities: wholesale unemployment, crime, the development of parallel societies. Instead of learning from the mistakes of the past, we are stubbornly continuing on the same path. It is becoming even worse now that there is a proposal to conduct a European migration policy to 'complement' Member States' policies. This is guaranteed to bring even more laxity than we are already seeing, and that is probably the last thing we need.
(NL) Mr President, like my fellow Member, Mr Claeys, I voted against this report. Of course, many aspects of the report are undoubtedly true and relevant. Examples are the modernisation of labour markets, investment in entrepreneurship and simplification of tax systems that it advocates. Nevertheless, this House is completely missing the mark if it regards a European migration policy of attracting economic migrants as a spearhead of the Lisbon Strategy. Moreover, it is not economic openness that is a miracle cure for illegal immigration, as is being argued, but rather enforced control of the external borders of the Union, a rejection of any national mass-legalisation policy and a firm policy of deporting illegal immigrants.
(PL) Mr President, we have accepted an important document concerning relations between the EU and Central Asia. This is an example of our wishing to share experience and values that are universal in Europe, and to win developing democracies in this region of the world over to those values. These countries have made huge progress on the road to economic development. They must, however, take firm steps to prevent the violation of fundamental and essential human rights and freedoms. They must cope with a series of problems, namely increased drug smuggling, organised crime, corruption and human trafficking. Another basic issue should be improved contacts between our citizens, promoting cultural exchange and setting up a special programme of grants for young people to study at European schools, thus becoming familiar with EU values and standards.
We wish our partners from Kazakhstan, the Kyrgyz Republic, Tajikistan, Turkmenistan and Uzbekistan success on the road to prosperity, freedom and democracy, to enable them to support others in the future and share their achievements.
Written explanations of vote
in writing. - (SV) We Swedish Social Democrats voted in favour of the report on the Treaty of Lisbon today. We support the new treaty. However, we realise that the fact that two Member States rejected the proposed constitution meant that we were forced to make changes. We do not therefore share the view that it is to be deplored that the flag and the anthem were taken out of the treaty. Unlike the majority in Parliament, we believe that it is good that an 'emergency accelerator' has been introduced into the decision-making procedure in areas that are sensitive in terms of national sovereignty.
We are advocates of the subsidiarity principle and therefore reject the call made by the European Parliament for referendums in the Member States. It is a matter which each Member State must itself decide.
Lastly, we would like to comment on the vote on Amendment 36 concerning the Laval case. We chose to vote against the first part because we consider that there are differences between the old treaty and the Treaty of Lisbon, for example in the Charter of Rights, which lays down among other things the right to take strike action in accordance with national practice. We support the provisions of the Charter of Rights and we also support the second part of the amendment which safeguards the right to industrial disputes. We wish to point out that this view is shared by our political group in Parliament which chose to vote against the proposal because the report concerns the treaty and not the Laval case.
in writing. - Although UKIP rejects the Lisbon Treaty, we abstained on amendment 31 because we do not agree with the justification for the amendment.
I still firmly believe that, as President Sarkozy was not going to organise a referendum, abstention was the position the Socialists had to take in the French parliament. However, just because the French President did a poor job of negotiating this Treaty and ignored the vote of the French people, that does not mean we should not respond to the question being put before us today.
The Treaty is far from perfect, but it enables us to bring the institutional debate to a close and equip Europe with rules that allow it to function. Today, the Socialists should make themselves heard on policy changes, the main issue in the revision of the financial perspective, on the French Presidency of the European Union, and on the PSE's commitment in drawing up its manifesto for the next European elections.
A 'no' would have made it possible to remove the policies from the text of what should have been a Constitution, as it forced Europe to focus on the issue of what the European project was all about. This is very important.
However, because I want this text to be passed so I can get fully involved in the forthcoming negotiations on policies, because my 'no' more than two years ago was pro-European, I am shouldering my responsibilities and approving the Treaty of Lisbon.
in writing. - (PL) I abstained in the final vote on the report on the Lisbon Treaty, because the report has gone well beyond the agreements reached at the EU summits in Brussels and Lisbon.
The Lisbon Treaty was a very difficult compromise for all parties involved. Going beyond this compromise - as evidenced by the mentions of an absence of EU symbols, agreements on the Council voting system relating to opt-in and opt-out clauses and the Charter of Fundamental Rights - is politically damaging to the process of ratification.
Moreover, I cannot support the points that prepare the ground for campaigns aimed at constitutionalising the Union.
in writing. - (PT) The Treaty of Lisbon is the best compromise for overcoming the institutional crisis and bringing greater flexibility to the decision-making mechanisms that are essential for an enlarged European Union of 27 Members to function in today's globalised and constantly changing world.
I applaud the fact that the EU is given legal personality, that the three-pillar structure is abolished in favour of a single institutional framework and across-the-board application of the Community method.
I applaud the measures to improve transparency and accountability, and to strengthen the participation and rights of European citizens both at the information level and through the people's legislative initiative.
I welcome the changes in the area of freedom, security and justice, where action will have more ambitious goals and more effective procedures, no longer using intergovernmental instruments and procedures.
I applaud greater involvement of the national parliaments, in particular in monitoring respect for the principle of subsidiarity.
I am sorry that various concessions had to be made, for example postponing the implementation of important elements, such as the new voting system in the Council, and the British and Irish opt-outs/opt-ins on matters previously covered by the third pillar; I fear that establishing an elected President of the European Council will mean losing the advantages of the rotating Presidencies without bringing any added value for the functioning of the EU, creating problems in relations between the different institutions.
The European Parliament has just approved the Treaty of Lisbon, though nobody was asking it to do so.
The Mouvement pour la France delegation in the European Parliament obviously voted against this report, aware of the purely symbolic nature of doing so.
It is significant that French and Dutch elected representatives sitting in Strasbourg are voting in favour of a Treaty while clearly admitting that it is a clone of the defunct European Constitution, even though their people formally rejected that text. It is also significant that the European Parliament is voting on a Treaty even though none of its Members has been able to read a consolidated version. After the Hungarian Parliament ratified it in the dark, the European Parliament is approving a text it has not read.
The MPF delegation in the European Parliament now wishes all the freedom-loving Irish luck: their referendum will not be theirs alone, they will be voting on behalf of everyone who has not been given the chance to do so, particularly the French, whose vote was cast aside.
I voted in favour of this report and support the respective resolution.
However, at the last moment, there was a problem with the voting machine, so I was not physically able to express my total approval.
To place that appropriately on record, I am submitting this explanation of vote.
This is a lamentable European Parliament resolution aimed solely at confusing citizens and putting pressure on Member States to ratify the Treaty of Lisbon, since the European Parliament does not have competence for such approval. Only the Member States can ratify it.
Even so, during the debate and the vote, we supported democratic actions aimed at introducing an element of pluralism into the debate and we stressed the need for greater democracy, demanding referendums. That is why our group tabled some motions for resolutions which were, unfortunately, rejected, specifically motions expressing our opposition to the Treaty of Lisbon, underlining some of its more worrying aspects, such as the trend towards the militarisation of the European Union in close liaison with NATO, imposing an increase in military spending and providing for the conducting of military operations in order to protect the Union's values and serve its interests.
We also condemn the fact that the provisions of the current Treaties, on which the European Court of Justice recently based its judgments (Judgments in the Laval/Vaxholm and Viking Line cases) to justify social dumping and subordinate the rights of workers to take collective action to respect for the freedom to provide services, have been included in their entirety in the Treaty of Lisbon, requiring that the right to take collective action shall remain under the exclusive competence of the Member States.
in writing. - I welcome this report by Mr Méndez de Vigo and Mr Corbett, which both emphasises the fact that the Reform Treaty is not the Constitution, while also enabling Europe to pursue the new global role it will have to play in the coming decades.
It strengthens the institutional power of the Union. It enhances democracy by empowering the European Parliament. It enables the Union's Common Foreign and Security Policy to develop to ensure that Europe's economic and industrial power is reflected in global politics, and in particular will allow the EU to play a key role in tackling global warming.
I voted 'yes' to the Treaty of Lisbon because there is - unfortunately - no alternative. However, we must be clear. It is not with a 300-page mini-treaty that is as unintelligible as it is obscure that the EU will win the trust of its citizens, particularly as the multiple opt-outs will lead to a Europe of constant deadlocks, or even a 'variable-geometry' Europe.
This new Treaty is just a last resort. We need very quickly to draw up a treaty of radical reform, to be ratified by a single referendum of the European people. All countries where the voters say 'no' will be free to leave the EU or else submit to the common rules. That is the price to be paid for a truly integrated European Union with more cohesive policies.
We have rarely come across such a Stalinist report here in this House: it is pure, mendacious propaganda! It is only here and in 'Sarkozia' that it can be said that the Treaty of Lisbon is fundamentally different from the European Constitution, when the vast majority of EU heads of state and government and the father of the Constitution itself, Valéry Giscard d'Estaing, state the exact opposite.
The rapporteurs have indulged in a bit of culture at the start of the explanatory statement, quoting a few lines from Shakespeare's Julius Caesar. This quotation explains in substance that you need to follow the underlying forces that lead to the great changes in society, otherwise you will end in ruin and failure. The problem is that, for them, these forces are the Treaty of Lisbon and the artificial, forced creation of a centralised European superstate, when the real forces, in this affair, are the increasing rejection of this project by the people. The people aspire to rediscover their roots and their identity, and to find protection against changes they reject but that others want to impose on them: the political constructions that take away their freedoms and the financial globalisation that ruins them.
in writing. - (SV) The majority of this Parliament is showing once again how divorced from reality it is. The results of referendums clearly have no value if they go against the will of the political establishment.
We in the June List advocate a referendum on the Treaty of Lisbon in Sweden. It is first and foremost for each Member State to decide whether it holds a referendum.
The entire process surrounding a new EU treaty has been a disgrace. A Convention whose working method was heavily criticised put forward a proposal for an EU constitution. Then debate was avoided, things were tinkered with and tweaked in order to push through an even more federalist treaty despite a 'no' from the French and Dutch peoples.
We want to see a new treaty that is based on the EU being a forum primarily for intergovernmental cooperation.
We have therefore voted against Parliament's report on the Treaty of Lisbon.
in writing. - (PT) Well might the majority of the European Parliament - which includes members of the Portuguese socialist (PS), social democrat (PSD) and popular right (CDS/PP) parties - proclaim their 'approval' of the proposed EU Treaty which, as many well know, has no value or legal consequence.
They have a different objective: pressure, specifically to ensure that the proposed Treaty is ratified so that it can enter into force on 1 January 2009, and propaganda.
That is why the report deals in obfuscations and omissions, in an attempt to conceal the real content and consequences of the proposed EU Treaty. To give just a few examples:
On the one hand it describes as 'greater effectiveness' the increased domination of the decision-making process by the great powers of the EU and as 'an increased role for the national parliaments' the transfer of the national parliaments' competences to the supranational institutions of the EU. On the other hand, it omits: the militarisation of the EU within the framework of NATO; the liberalised single market with its free movement of goods, capital and services in which competition is paramount; Economic and Monetary Union with its euro, its European Central Bank and its Stability Pact; and the liberalisation of international trade as EU policies and objectives.
That is why we voted against it.
in writing. - I am voting plus for this amendment, even though the Lisbon Treaty can only come into force after it is ratified by all Member States - it therefore automatically respects the outcome of Ireland's referendum. However, I am voting for this amendment, even though it adds nothing to the Report.
in writing. - (SV) As before in matters in relation to the EU's new treaty, I chose to differ from my group and voted against the report on the Treaty of Lisbon. There are certainly plenty of improvements in the proposal, but I am opposed to the Union's current move towards greater supranationalism. I want European cooperation at intergovernmental level. I firmly support the idea of international cooperation to resolve common problems. There are important tasks that we must carry out together, not least in relation to the environment, human trafficking and social dumping. However, I believe that the proposal strengthens the primacy of EU law over national law, that more power is taken from the Member States, and that the larger countries are given more power than the small countries. This is something I am opposed to.
I chose to vote against the amendment proposing that the EU decide on referendums throughout the Union because I believe that it is for each Member State to decide this itself.
in writing. - (PL) In the final vote on the report by Mr Corbett and Mr Méndez de Vigo on the Treaty of Lisbon, I abstained. The reason I did so was that the conclusions that arise from this report go significantly beyond the framework adopted during the talks at the summits in Lisbon and Brussels (13 and 14 December 2007).
The compromise reached at that time was the result of certain concessions on the part of all the interested parties. I therefore think that the express criticism of these settlements that is to be found in some of the points of the report in question is not helpful to the process of finding solutions that are capable of being accepted by all parties to the compromises. This concerns, for example, opt-in and opt-out clauses, the Charter of Fundamental Rights, the Council voting system and EU symbols, and it also relates to the formulations that lead to a return of the idea that was, after all, rejected, that of a European constitution.
in writing. - British Conservatives voted against this report. From the start, we have made it clear that this Treaty (Constitution) is not the way forward for Europe. Conservatives support a Europe of independent states working together to meet the challenges of globalisation, global poverty and global warming - as our priorities - in a cooperative fashion, and we have been clear and consistent in our approach, in full knowledge of the likely effect of the Treaty on our aims and ambitions for Europe. These things are not achieved by this text or by the aspirations of those who want an integrated European State.
in writing. - I voted for this report, not because I consider that the Lisbon Treaty amendments offer the way to a European Union which is firmly based on a commitment to sustainable development, peace and human rights rather than the market and competition, but because I consider it does have factors which are more positive than our current Treaty arrangements. The Charter of Fundamental Rights is an important addition. All EU legislation and its implementation at Member State level will now have to be checked against the Charter and can be challenged if it falls short.
Greater codecision will mean more scrutiny and more daylight in the decision-making process. The Citizens' Initiative is an important step forward. I have grave concerns about greater military cooperation, which is already under way, and want our national and European Parliament to closely scrutinise this development. It is crucial that the EU builds on its strengths as a diplomatic and peace-building power.
I believe it is important that EU citizens are involved in the ratification process through referendums and that those results should be respected. It is the task of governments and the Council to respond practically to that general principle, not this Parliament.
in writing. - (DE) I am voting in favour of the report on a European Parliament resolution on the Treaty of Lisbon because this Treaty is vital to Europe's further development, and that is absolutely necessary for the further blossoming of the Austrian welfare model and the security of our citizens. I share the view that, overall, the Treaty represents a major improvement on previous treaties and that it will ensure increased democratic scrutiny in the Union. I see the growth in democratic value of the European Union firstly in the extension of the co-determination procedure, secondly in the double majority voting mechanism and thirdly in the election of the Commission President by a majority decision of the European Parliament and, last but not least, in the stronger representation of national parliaments through the opportunity to object to violations in relation to the distribution of competences and the opportunity for national parliaments to comment on all of the EU's legislative initiatives.
in writing. - I voted against this report in order to register my objection to the arrogance and disregard shown by political leaders throughout the EU towards the wishes of EU citizens, and to state very clearly that I believe the people of the EU should be given a referendum on this issue.
The Treaty of Lisbon is essentially a repackaging of the old Constitution, which was rejected by France and the Netherlands - two countries where referenda had been allowed. As a key architect of the original text, Valéry Giscard d'Estaing, himself has said that 'The proposals in the original Constitutional Treaty are practically unchanged. They have simply been dispersed through the old Treaties in the form of amendments.'
I do not oppose the principle of a constitution. But I oppose this particular one (and the Treaty which reproduces it) because EU citizens deserve better. While the Treaty includes some positive measures, these are outweighed by negative ones - the further militarisation of the EU, for example, as well as measures to promote greater liberalisation and privatisation. Worse, it squanders a perfect opportunity to put sustainability and climate security genuinely at the heart of the Union, and fails to bring the EU institutions closer to European citizens.
If there was a competition for the best doctoral thesis on the Treaty of Lisbon, the text of the report by the Committee on Constitutional Affairs would deserve first prize and the highest praise.
The resolution is an excellent analysis and critique of the content of this completely incomprehensible Treaty. Anyone who dreaded the emergence of a centralised, almighty 'superstate' should be more than reassured. No substantial advances have been made compared with the contents of the Constitutional Treaty, but many things have been abandoned or withdrawn.
The co-rapporteurs note a lack of vision and ambition shown by national leaders in the European arena, and even downright mistrust of the EU and its institutions.
The eurosceptics should be pleased with the concessions: the delay of its entry into force, the retention of unanimity in 72 cases including taxation and the adoption of the multiannual financial framework, derogations, opt-ins and opt-outs, particularly for the UK, and the possibility of 'voluntary withdrawal' from the EU.
Those who deplore the 'concessions which are difficult for Parliament to accept' should take comfort on the one hand from the enhancement of the European Parliament's role as co-legislator and the sharing of its budgetary powers to give parity with the Council, and on the other from the fact that the principle of a double majority will make decision-making in the Council easier.
in writing. - In this report on the Treaty of Lisbon we clearly see that the Treaty will bolster the democratic credentials of the EU. With greater involvement from both National and European Parliaments in decision-making procedures, we are giving the European people what they have always asked of the EU: a greater voice. The Treaty's focus on efficient and coherent policy-making, highlighted in the report, will give us the ability to face ever tougher global challenges. I voted in favour of this report and would like to congratulate the rapporteurs on what is an excellent report on a very sensitive and pivotal issue for the future of the Union.
The hallmark of the draft Constitution voted down by two Member States in 2005 was that it responded to the desires of big business, national governments and the majority in national parliaments, but had little support among voters. The referendums in the few countries that held one revealed that intense public debate and high turnout lead to many dissenting votes. People do not want Europe imposing decisions on them that they themselves would never have wanted to take.
They do see Europe as useful in resolving cross-border problems peacefully and in tackling large-scale problems that individual Member States cannot solve alone, but they do not see the use of a Europe that increasingly takes the place of the country in which they live. The Constitution was a case of tied selling of good and bad things, without the opportunity to edit out the bad points in the fields of the economy and armament. The new Treaty still bears a strong resemblance to the Constitution. Rejection of referendums reflects fear of the electorate. The adoption of the amended Constitution by a clear majority today conveys a clear message: 'People keep out; this Europe is for professional politicians only'.
in writing. - (EL) The EU and its deeply unpopular Treaty cannot hide behind its demagogic claims to be more democratic and social. Imperialist infighting has been temporarily covered up in order to launch an even greater onslaught on workers' rights and freedoms, and to stage an increase in monopoly profits.
The report on the Lisbon Treaty and the renamed European Constitution is a call for EC legislation to combat the opposition of workers in the Member States. The alliance of EU political supporters, including the New Democracy and PASOK parties, do not want referendums because they are aware of the opposition of the workers who suffer barbarous capitalism and imperialist aggression.
The Lisbon Treaty and the European Constitution strengthen the EU so that it can operate more efficiently and benefit European monopolies. As a result, the Lisbon Convention and the European Constitution:
strengthen the unpopular arming of the EU,
promote capitalist restructuring,
develop new policies for exploiting workers and infringing their social rights,
intensify the militarisation of the EU,
adopt the dogma of preventive war,
ratify imperialist interventions, even in Member States,
restrict the sovereign rights of Member States,
abolish the right of veto to the benefit of the stronger countries,
boost and create new mechanisms of repression,
further restrict individual rights and people's freedoms.
The workers of the EU have the power to condemn the European Treaty and the EU itself.
in writing. - (EL) The Lisbon Treaty is a step backwards compared with the European Constitution. The former has jettisoned none of its neo-liberal cargo: there is absolutely no concept of democratic accountability at the European Central Bank, the Stability and Growth Pact is one-sided and the free market is championed.
At the request of Mr Brown and the Kaczyński brothers, the Lisbon Treaty has rejected certain positive symbols freely available to each state, such as flags and anthems. The binding nature of the Charter of Fundamental Rights has been distorted by an opt-out clause.
We have called for referendums to strengthen public dialogue and citizen participation. Refusing to hold referendums shows how much of a gap there is between the European elite and the hopes and needs of European citizens, and Euro-indifference and Euro-scepticism are strengthened.
We, the SYN (Coalition of the Left) and the Confederal Group of the European United Left / Nordic Green Left, say no to this Treaty: in our daily struggles we are clearing a different path for the EU. We want to be more part of Europe. The Europe we crave is politically more united; it has a stronger social and environmental policy, with a substantially increased Community budget, without relinquishing control over the ECB. Such a Europe is active and independent in its handling of the problems of world peace; it is not at the beck and call of President Bush.
in writing. - (DE) The Lisbon Treaty will make a militaristic Europe possible.
Previous EC and EU treaties do not allow a permanent EU military budget, but the 'start-up fund' (Article 28 paragraph 3) now pays for operational EU military spending. In addition to the individual states' military budgets, it provides for the EU to have a military budget of its own. Article 28c paragraph 3 contains the much-criticised mutual aid and assistance obligation to be implemented via a European Defence Agency (Article 28). Institutional collaboration between the EU and NATO is stipulated in the Treaty (Article 28a paragraph 7).
The right of the Bundestag to decide whether the German Federal Army will be deployed in other countries is significantly undermined. The Reform Treaty allows for the formation of a military core Europe via 'permanent structured cooperation'. This creates a primary legislation framework for increased deployment of EU battle groups (Article 28, Protocol 4). The European Court of Justice is explicitly not competent (Article 11, 240a). Nor is the European Parliament competent; it is merely kept up to date (Article 21). This releases future military intervention from democratic control.
This enabling of a militaristic Europe is accompanied by repressive partitioning off of the external borders. The new Article 62 of the Reform Treaty is designed to effect 'the gradual introduction of an integrated management system for external borders'.
Thanks to the undemocratic enforcement of the Lisbon Treaty by circumventing referendums, the codifying of neoliberal economic policies and the militaristic parts of the document, Europe is developing in completely the wrong direction.
in writing. - (PL) I voted with profound conviction against the Lisbon Treaty, as it violates the principles of democracy. It is a treaty full of lies and contempt for the voice of the peoples of Europe. It is a treaty of euphemisms. Despite the rejection of the Constitution by the French and the Dutch, an expanded version is being introduced in a camouflaged fashion, playing with words and ignoring their votes.
The word 'Constitution' has been replaced by the word 'Treaty'. The EU President (Prezydent) is called the 'Przewodniczący', the Minister of Foreign Affairs the High Representative for Foreign Affairs. This is pure hypocrisy and is aimed at ushering in a new 'superstate' over the heads of the peoples. At its inception, the EU was about deep economic cooperation. I also voted against the report because this Parliament has rejected the potential to appeal to the supreme form of democracy: a referendum.
Such an important legal act, of constitutional rank, should be adopted in this particular form. The scandal is that this Parliament has rejected Amendment 32, obliging the result of a referendum in Ireland to be respected. Moreover, we have voted in a document that we are not yet familiar with, since there is still no printed consolidated text of the Treaty in the languages of the Member States.
This is controlled democracy, which ignores citizens and refuses to give them a right to vote. I do not wish to have anything to do with such a democracy, and President Pöttering's derisive comments after the vote show that democracy in this Parliament, as in Europe, too, is dying.
in writing. - (IT) Mr President, ladies and gentlemen, I strongly oppose this report.
From the outset I have expressed my opposition to the way the Treaty of Lisbon has been devised and ratified. In fact, I believe that a Treaty cannot simply be ratified by the national parliaments, but it needs a referendum.
Then, looking at the merits of the text itself, I totally disagree with some sections. In particular, in the third indent of paragraph 6, I utterly deplore the reference to Italy, though implicit. In fact, the text expresses regret about 'the extra parliamentary seat attributed to a Member State in derogation of the principle of degressive proportionality'. The truth is, this is all completely false. With this attribution, even if it comes in the form of an extra seat, discrimination orchestrated to harm Italy has been partially revived.
in writing. - (SV) The Treaty of Lisbon is a crucial step in ensuring a more effective and better-functioning European Union. I therefore welcome the fact that, together in the European Parliament, we adopted the report on the Treaty of Lisbon. This means a clearer decision-making structure and more power for the EU's only popularly elected assembly, the European Parliament, a strengthened common foreign policy and new posts, such as the High Representative for Foreign Policy and the President of the European Council. The treaty means sweeping changes and I therefore support the proposal for a pan-European referendum, an interesting alternative to a Swedish referendum which I think is necessary to give the citizens the opportunity to express their opinion on matters which are of crucial importance for them.
in writing. - This is a very historic moment, the moment when the European Union attempts to drag itself into the 21st century. Many on the far right of this Parliament fear an effective European Union because it will diminish their ability to stoke up fear at a national level. Hence their almost hysterical demands on the one hand and total unacceptable behaviour on the other.
I congratulate our twin rapporteurs on their work. We must all remember that what we have here is a reform treaty and an amending treaty that will ensure that an EU of 27 can work effectively and, more importantly, work closely with the citizens of the European Union.
I will support this report in the hope that this will send a message not only to our citizens but to our member state Governments that this Parliament is serious in its desire to see a more accountable and more effective European Union.
in writing. - I would like to add my support to Commissioner Wallström's point on ensuring that women are represented in the four senior posts in the EU. For too long these top EU posts have been seen as 'male, pale and stale'. We must move away from the perception of an 'all boys club' to a more representative grouping running the EU. Women deserve to be represented.
in writing. - (PL) I am voting in favour of the report by Mr Corbett and Mr Méndez de Vigo on the Treaty of Lisbon.
The report correctly points out that the changes introduced by the new Treaty will make the principles by which the EU acts more democratic and more appropriate to the future development of the Community. One important element is the strengthening of the role of both the European Parliament and national parliaments, as well as the introduction of the Charter of Fundamental Rights. It should also be pointed out that a more effective decision-making process has been introduced for EU institutions.
in writing. - (SV) The constitution should be rejected. We need a new constitution, not just a new name. A fundamental revision is needed which, like a constitution in the normal sense, limits and clarifies the powers of the European Court of Justice and the role of the EU. It is important to define which matters are of a supranational nature, i.e. matters such as free trade, climate change, the fight against international crime, terrorism, and integration. It is notable that in all these areas Britain has been a driving force throughout the development of the EU.
My view is that Sweden should demand the same exceptions Britain was given, both its opt-in and its opt-out clauses. There is no reason to treat Sweden any differently. Sweden's citizens have voted 'no' to the euro and it would only be reasonable for the next treaty to make clear that Sweden is not required to participate in monetary cooperation.
None of this can be found in the current proposal, which is why I have chosen to vote against the report.
In the first place, we think it should be up to each country, in accordance with its practices, traditions and specific needs, to decide how to organise, collect and compile the relevant data, although we would acknowledge that sometimes it is necessary to have agreements in order to have comparable data and carry out comparable studies for various countries. In our opinion, however, the proposal for a regulation presented by the European Commission did not seem to us to offer due protection of confidentiality or to respect the various aspects entailed in the whole complex process of collecting such data.
In the debate in the Committee on Employment and Social Affairs it was strongly argued that the proposal should be adopted at first reading, reflecting there too an eagerness to see all the conditions in place for the possible entry into force of the new Treaty.
Although we supported some of the proposals introduced during the parliamentary stage of work, we have our doubts about the results achieved on the basis of the agreement between Parliament's main political groups. That is why we abstained.
in writing. - (SV) This report recommends that Member States' population and housing censuses be harmonised to a degree that is slightly absurd. In our view the Member States must decide independently whether they wish to register everything from the generational composition of private households to the distance from the place of usual residence to green spaces and recreation grounds. We consider that both the Council regulation and Parliament's report make excessively detailed and intrusive proposals. We have therefore voted against both on Parliament's amended proposal and in the final vote.
in writing. - (SV) Today we voted on Ona Juknevičienė's report on population and housing censuses. We chose to vote against it in the final vote. The Member States are capable themselves of dealing with matters relating to population and housing censuses and this is an area in which the EU does not need to interfere.
in writing. - The accuracy and reliability of information on population and housing is essential for effective policies to be implemented at EU and national level. In the past, the inconsistencies arising between different Member States have rendered international comparisons difficult and so I welcome moves to clarify the issues involved. I have also been aware, however, that these issues raise questions regarding data protection and I acknowledge the hard work done in committee to address these concerns. I was accordingly able to support Amendment 71 and the report as a whole.
in writing. - I welcome this proposal for a regulation on population and housing censuses. In formulating a common set of European guidelines that allow for Europe-wide comparison of statistics, we will improve the EU's ability to formulate legislation that is consistent with the changing needs of people around Europe. I voted in favour of the report.
in writing. - I understand the need for adequate reliable statistics to be gathered for planning purposes. I also recognise that this report is a significant improvement on the Commission proposal.
However, I have a number of problems with the idea of the EU gathering statistics at this level of detail. Some questions are frankly not the concern of the EU. What possible relevance is people's marital status to the EU?
Also, while there are some guarantees concerning anonymity and data protection, I am concerned that they may not be strong enough, particularly in the light of recent very large-scale failures in data protection.
For these reasons I voted against the legislative resolution.
As we have experienced, cultural differences can escalate at any time. In this respect, we in Europe, especially in the larger urban agglomerations, are sitting on a powder keg that cannot be underestimated. In respect of the ethnically determined conflicts that flare up from time to time, it is therefore a good thing that the EU apparently wants to ask questions about ethnic background and religion at last, in an EU-wide census in 2011. Statistical data on the ethnic and cultural make-up of the resident population could assist the prevention of violence.
It is very important to have reliable data on population and housing in the European Union, since those data are of paramount importance for planning, administering and monitoring various policies, which frequently contain a European component. High quality annual population estimates are needed because they have implications for two fundamental axes of the European Union: the Union's democratic process, where the annual population estimates are used for the strict calculation of qualified majority voting in the Council, and also for the purposes of convergence of the Structural Funds, the main priority of the EU's cohesion policy, specifically in determining which regions are eligible.
I therefore think that this proposal is of considerable political importance insofar as it helps us to meet more precisely the criteria for democracy, development and cohesion in the European Union.
It is a success for the Group of the Greens / European Free Alliance that the Commission proposal for this regulation was not simply passed through Parliament as a routine matter.
With our tenacity, we Greens have managed to ensure that this regulation guarantees protection where sensitive information is collected in the area of population and living situations. The voluntary annex, which provided for the collection of microdata and questions on extremely sensitive topics such as sexual behaviour and literacy, has been deleted entirely.
In addition, thanks to pressure from the Greens, the European Data Protection Supervisor was called in on two occasions. From his point of view, data protection has been taken into account sufficiently in the amended draft that is now before Parliament. For example, the regulation contains our amendment referring to the observation of data protection provisions both in the Member States and at EU level. Furthermore, there are now clear references to data protection provisions for data transmission and processing.
With this extra support to bolster it, the regulation now delivers what it was meant to - that is, not the collection of new data, but simply the standardisation of the collection of statistical data on the most important social and economic characteristics of regions that is already taking place at national level, in order to be able to make comparisons across Europe. The standardisation of European data will ensure that regional funding is effectively applied to those areas that are most in need of it.
in writing. - (SV) Explanation of vote concerning the proposal on population and housing censuses.
Today the European Parliament decided at first reading on the Commission proposal for a new regulation on population and housing censuses.
Good intentions lie behind the proposal, with a view to making it easier to compare population and housing census statistics. However, the final result is extremely far-reaching in terms of the information that is required. In its proposal the Commission stated that each Member State should collect information on its citizens, such as sexual orientation, dates of women's first marriage and current marriage, ethnicity, religion and number of children born alive.
It is very startling that our Commission is presenting a proposal that includes such intrusive questions and which in practice amounts to registration of citizens.
Today Parliament weeded out some of the most far-reaching questions. However, I chose to vote against the proposal in its entirety as it still goes too far.
in writing. - British Conservatives have consistently supported the aims and the core policies of the Lisbon Strategy. In particular, we have highlighted the importance of a fully functioning single market in goods and services, creating a better business environment (especially for SMEs), stimulating innovation and introducing labour market reforms that focus on skills, flexibility and encouragement to create new jobs.
We have voted in favour, once again, of this annual motion for a resolution on the Lisbon Strategy to show our continued support for the underlying reform agenda. However, this does not imply that we support all of the detailed recommendations that have been included. In particular, we are absolutely against the additional social measures (except for pension portability) set out in the original version of Article 41.
We also reject the integration of transport into the Lisbon Treaty, as set out in Article 27, and we take the opportunity of reaffirming our strong view that, in the UK, this Treaty must be subject to ratification by the electorate through a referendum.
in writing. - (PT) I voted in favour of the resolution on the Lisbon Strategy and the input to the Spring 2008 European Council, since I think that the renewed Lisbon Strategy enhances the ambitious objectives relating to European society as a whole, which seem essential for facing the opportunities and challenges of globalisation, demographic change, social imbalances, climate change, energy security, food security, economic growth and the integration of immigrants.
Strict implementation of the Lisbon Strategy will therefore be decisive for buttressing Europe's competitive position in the global market through job creation, poverty reduction and social inclusion.
in writing. - (PT) First of all, we regret that the motion for a resolution which we presented on the Lisbon Strategy was rejected, which is all the more serious just as we are embarking upon the final cycle of the Lisbon Strategy.
Once more the majority of the European Parliament is rejecting a change of policy and expressing its full support for and involvement in the policies followed to date: deregulation of markets and labour relations, liberalisation of goods and essential services (postal service, transport, telecommunications, energy, etc.) and handing them over to private operators, to the detriment of taxpayers, workers and the people.
As may be seen in Portugal, this distinctly neoliberal policy is increasingly spreading to other sectors. We are witnessing the growing commercialisation of health, education and training, exacerbating social inequalities and increasing poverty and social exclusion in the European Union.
Pressure is now also being applied to strengthen the external component of the Lisbon Strategy, that is, to impose on third countries, many of which are less developed, economic and political conditions requiring the opening up of those markets in the interests of the large European multinationals.
in writing. - (PL) The resolution on the Lisbon Strategy contains many important provisions for business people and consumers. One initiative that is particularly worthy of note and support is the Small Business Act initiative, which presents the philosophy of the 'think small first' principle. I hope that this initiative will be implemented effectively and promptly, with the active involvement of interested parties. There is no need for me to remind you here of the significance of the role of small and medium-sized businesses in economic life, or how important it is for the future of Europe that they are granted a special and privileged status.
I would also like to draw attention to the protection of intellectual rights. We are all aware that, in comparison with the United States, Europe's patent system with its exceptional lack of cohesion is a big headache for some European countries clearly holding back innovation and research on a wide front, and that is harming the whole continent. It is therefore important to draw up joint proposals and solutions for the current situation so that all EU consumers might have the benefit of new and modern products at a price that matches the purchasing powers of the average consumer.
I abstained from the vote on the resolution on the Lisbon agenda. I was somewhat surprised to read paragraph 3 in particular. From it we learn that in order to guarantee the success of this agenda, we also need to strengthen economic growth in Europe. It is about that one little word: also.
Up to now I was living in the conviction that growth was the main aim, and that the point was to catch up with certain countries and not let others catch up with us. Careful reading of the draft resolution indicates that unfortunately this is not just a routine oversight, but a confirmation of a rule. In this text we find statements that might successfully be placed in dozens of other resolutions. Often these are matters that undoubtedly put the brakes on such growth. What we have in effect is a wish list that we could draw up for ourselves on many other occasions, and not just when discussing the Lisbon agenda.
There is one exception, however: progress in the introduction of the Lisbon agenda. This fragment of the resolution is very important, but sadly the conclusions are not optimistic. We do not know how to measure this progress, if indeed there has been any. There is no appropriate monitoring. This means that our work lacks points of reference. We have problems with evaluation. We do not know whether we are forging ahead or standing on the spot. I think that we as a Parliament should be working on this above all.
in writing. - (DE) On Monday, the European Parliament Committee on Industry, Research and Energy gave the green light to the final acceptance of the statutory foundations for the EIT. That means that all the questions about financing and the EIT's internal organisation have been dealt with, and it is ready for launch.
The European Institute of Innovation and Technology is a central component in achieving more for our economy, more for science and more for sustainable jobs in Europe. Therefore, it is essential that a decision on the location of the EIT be made quickly.
I call upon the EU Heads of State or Government to agree on a defined time frame for this decision at the Spring European Council. The decision must be made by the EU summit in June, at the latest. The Austrian Federal Chancellor, Mr Gusenbauer, must also be involved in setting the time frame, since Austria submitted a very appropriate application.
The time frame for this decision must be determined at the spring summit and form part of the summit outcome document. Given Vienna's excellent application to host the EIT, Chancellor Gusenbauer has considerable responsibility to ensure that the decision is made quickly and a precise time frame is set.
in writing. - With the renewal of the Lisbon strategy I stress the need for a real update of the Integrated Policy Guidelines, along with a greater role for the European Parliament in monitoring how the strategy is followed up. The focus should be on achieving a socially sensitive Europe that deals with the current economic problems we face without isolating those most vulnerable. The need for enforcement of a minimum wage in all Member States is one of the key ways that we can ensure that all European citizens enjoy a decent basic standard of living. I am satisfied with the resolution and have voted in favour of it.
in writing. - (EL) The centre-right and centre-left political groupings are competing with each other over which can lend more support to the interests and choices of big business. They are even surpassing the Commission in promoting the anti-worker, anti-popular Lisbon Strategy.
This disgraceful resolution does not even shed crocodile tears over poverty or social exclusion. On the contrary, it demands that reforms be carried out in labour markets and social insurance systems; it emphasises the Commission's guidelines by requesting that the directives on the organization of working time and working conditions for temporary workers be adopted; it asks Member States to place EU competitiveness at the core of their policies and to make the completion of the single market their most important economic and political priority.
According to the resolution, the most suitable tool for promoting these and other anti-worker measures and policies is class cooperation, which will succeed through a widening of social dialogue and the establishment of a climate of trust between enterprises and employees.
Employees have endured seven years of implementation of this strategy. As a result, their living standards, employment, pension and social rights have worsened. This is why they are rejecting the Lisbon Strategy and opposing the interests of capital. We feel the same about the EU, which is serving those interests.
Although I voted in favour of the motion for a resolution by the majority of the parliamentary groups, since I agree with the constructive approach and the essence of the recommendations, in particular with regard to the need to boost investment in research, innovation and development and policies to promote knowledge, in the opening of markets and greater flexibility, with security, in labour markets, I still cannot help thinking that some of the data presented in the alternative resolution give cause for concern. That is precisely why I could not support the resolution of the Communist Group.
Two years away from the expiry of the Lisbon Agenda, we must acknowledge that the objectives outlined - ambitious objectives - are far from having been achieved (and our comparative speeding up in the face of the slow-down in the American economy is not a matter for celebration). I believe that it would therefore be better to finally acknowledge the need to follow the path outlined but not followed, rather than to try to make a final effort to achieve in two years what we did not manage to achieve in eight. The causes and circumstances that justified the measures contained in the Lisbon Agenda are still with us - if not more marked - so the correct route is outlined and we need actually to follow it.
in writing. - (SV) A resolution on the Lisbon Strategy will inevitably be sprawling if all the matters of the heart are involved. This can also be seen in the final result. However, the report contains much that is important and necessary, which I was pleased to be able to support. Above all, this is true of the more adventurous parts which show that Parliament is moving with the times, such as environmental issues and the link to growth. The discussion on flexicurity which is now gathering speed also identifies the important - perhaps most important of all - question of how competition and security can be combined. As the report states, we are not building the future on protectionism and bureaucracy but on openness, access and good conditions for both workers and businesses.
However, I want to make clear that my vote in favour of Amendment 12 should not be interpreted in any way as support for establishing minimum wages in the EU. In contrast, it was a clarification that collective agreements have a place in the European model. I also made this clear today in Amendment 32 in the report on the Integrated Guidelines for Growth and Jobs, which dealt specifically with that issue.
in writing. - The Lisbon Strategy is essential for the future success of the EU. It is vital that all Member States fulfil their commitment to make the EU the most dynamic knowledge-based economy in the world.
in writing. - (RO) The resolution regarding the Lisbon Strategy expresses the European Parliament's wish to ensure a decent living for all European citizens by creating new, better paid jobs and by increasing the investments in research, innovation and an information society.
Point 37 of the resolution emphasizes the importance of the transport policy for combating climate changes and requests that the Trans-European networks should be subject to an adequate assessment regarding their environmental impact.
I voted for amendment No. 12, as verbally amended by the Group of European Socialists, because in this way "Member States are invited to ensure the preconditions for the social and economic participation of all of them and, especially, to adopt regulations regarding the minimum wage, for instance, and other legal and mandatory arrangements for all or by collective contracts concluded according to national traditions, which would allow full-time workers to live decently from their income".
I voted for the resolution proposal with the conviction that the European Union is not only a common market, based on competition, but it should also be a social Europe in which every citizen is integrated into the economic and social activity and has a decent standard of living.
in writing. - (SV) The Lisbon Strategy has now been in operation since 2000 and the Member States have not yet seen any clear results. The current proposal puts forward a new plan that extends to 2013.
I believe in institutional competition. There are aims in the Lisbon Strategy that are good and worth developing, such as the proposal for greater investment in research and development. The parts that address the 'social Europe', on the other hand, do not belong at EU level and it should be for the individual Member State to decide on these.
A further problem with the resolution is that it contains many vague provisions that allow the Commission to interpret and explain measures which we did not ask for.
My basic view is that the countries themselves should formulate a growth strategy as they choose in a democratic system. Some opt for a social democratic direction, others an extremely liberal, market-oriented approach. We must respect both. The main thing is that the decision must be taken at national level. I have therefore chosen to reject the proposal in its entirety.
in writing. - (SV) We Swedish Social Democrats have chosen to vote in favour of report 29/2008 in its entirety.
However, we voted against Amendment 32 tabled by the Green Group on the subject of minimum wages as a part of the European model.
We understand that the issue of minimum wages is important in many EU Member States.
However, we consider that each Member State must decide how the issue is dealt with.
In Sweden we deal with it best through collective agreements negotiated by the social partners.
in writing. - (PT) Giving voice to the interests, aspirations and demands of major employers' organisations, the majority of this European Parliament is insisting on the Lisbon Strategy being fulfilled, in line with the European Commission's economic guidelines and with the deepening of the associated neoliberal policies.
Thus, even amid the threat of financial crisis and a halt to economic growth, they insist on wage restraint, limiting public spending and modernising public administration as the main axes to develop, together with removing obstacles to competition and to market access, in other words, the liberalisation of public services. All this accompanied by greater job insecurity, an insistence upon flexicurity and the modernisation of pension schemes, in other words, the devaluation and dismantling of the universal public social security system in the interests of private insurers.
To ensure that the Member States achieve such objectives, they are recommending greater control and pressure on those States, as if they had no share in the responsibility for adopting those guidelines. Whilst pretending not to realise what a profound effect such policies will have on the economic and social situation of the Member States, they continue to propound more of the same, which we roundly reject.
We voted against this report that dictates to the Member States the content of their economic and social policies for the next three years.
This is the right moment to restate the extent to which everything, absolutely everything, beyond the single currency and the diktats it imposes on the Member States, is now decided in Brussels. It is no longer a matter simply of setting objectives for the Member States (reducing debt or public spending deficits, combating unemployment, reviving growth, and so on), but of explaining to them in detail what they should be doing, how to do it, and with what instruments.
The problem is that these guidelines have been the same for the last 15 years: employment flexibility, immigration to renew the population and provide cheap labour, deregulation of public services, wage restraint, Malthusian budgetary policies, liberalisation of external trade, competition, etc. This array is well known and so are its results: unemployment, lower spending power and increased poverty, de-industrialisation, social disintegration, etc. It is time for us to ask: is it because the Member States are not diligent enough in obeying orders that things are going badly, or rather because they are too diligent and the orders are not the right ones? We believe, without a shadow of a doubt, that the second explanation is the correct one.
in writing. - (SV) This own-initiative report addresses several challenges faced by the future Europe, such as increased globalisation, an ageing population, and climate change. Many of the proposed measures appear reasonable and could be a possible path for a Member State to take.
The June List is opposed to complicated tax systems, social exclusion and environmental degradation. However, it is for each Member State itself to decide how to formulate its policy in order to meet the future challenges. The most successful solutions emerge through institutional competition, examples that can inspire and stimulate voluntary measures in other Member States.
We have chosen to vote against this report because it deals with areas for which the Member States have political responsibility.
in writing. - My group tabled a number of amendments on important issues such as climate change, fairer wealth distribution and fair pay, which I voted for.
In the seventh year of implementation of the Lisbon Strategy, the European Parliament's evaluation of the current situation in the European Union, takes into account the new conditions characterising the years 2007-2008. In the light of last year's and this year's experience, namely uncertainty and increased risk in financial markets, it makes sense to devote particular attention to the macro-economic stability of the Community.
Discipline in the euro area, and especially maintaining this discipline, is of major importance. Nonetheless, under the conditions of a deregulated, global financial system, the main responsibility falls upon the nation states, in the form of taking care to keep public finances in balance. This area leaves much to be desired, even in countries that think of themselves as the 'engines' of integration, particularly when they can count on a lenient tariff from the European Commission.
One demand that has gone unmet for some years is genuine liberalisation of the EU market, especially the services market, which would create a more genuine competitive pressure and would finally eliminate protective barriers, which no longer consist in regulations of statutory ranking, as more concealed ways have been found of making life difficult for foreign competitors.
The unfinished business of building an EU internal market means that the potential for enterprise and creativity in a Community of 27 countries is not being fully utilised. The costs of this shortfall are estimated at EUR 150 billion. These are sufficient reasons for the question of liberalisation of the common market to occupy a prominent position in reports evaluating the state of and growth prospects for the European economy.
in writing. - I welcome the report on the broad economic policy guidelines for 2008-2010. In the current economic climate, we must give the EU the necessary tools to help us weather the storm. In doing this, Europe must remain a social Europe that has well coordinated mechanisms for high-quality public spending, research and innovation and education. Climate change must also feature highly in the formation of Europe's economic priorities if we are to meet the ambitious targets that we have set ourselves.
in writing. - (PT) Since the point at issue in this report is, specifically, the national implementation of the Lisbon Strategy, I really must present a more detailed assessment here of my concerns, as a Portuguese MEP, about my country's failure to achieve the Lisbon Strategy - either in terms of results or measures.
I realise that in many respects, the criticisms that could be levelled at Portugal are just the same as those that could and should be levelled at Europe as a whole. We are, however, a long way away from achieving - and according to certain criteria, such as employment, moving even further away from achieving - the Lisbon objectives, and we are nowhere near adopting the appropriate policies for obtaining those results. Balancing national public finances is a priority but that balance must be achieved by reducing waste and rejecting non-productive spending and by the fair distribution of income received.
It is not appropriate to achieve that by overburdening household budgets and reducing the effective obligations of the State. Just as in the private sector, competitiveness and success are obtained by providing better services at lower costs, but without cancelling either side of the equation.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of Mrs Starkevičiūtė's report. The current formulation of the guidelines constitutes a sufficiently broad and still valid framework to accommodate recent economic and political developments. Therefore, we agree with the proposal not to change the text of the broad guidelines for the economic policies in the next three-year cycle, in line with the Council's conclusions.
Stability is indeed important for the effectiveness of the Lisbon Strategy and the integrated guidelines. This new cycle should therefore hinge on the implementation of reform and the achievement of concrete results. We also support the proposals for amendments to the explanatory text that accompanies the broad guidelines for the economic policies because they give a better focus to the content of the guidelines, to meet the challenges Europe is facing (globalisation, strengthening the bases for economic growth in the medium and long term, rapid demographic and social change, etc.).
in writing. - (SV) Today I voted in favour of a report which sets out the Integrated Guidelines for Growth and Jobs for 2008-2010. On the one hand, I was pleased to find amendments from the Socialist Group which noted the need to create a Europe that is favourable to business, not least to small enterprises.
On the other hand, the same group also proposed much stricter rules in the financial field, rules which are supposed to protect consumers, but which increasingly mean that earnings are reduced for them. This attitude is more likely to hinder than help and I have therefore voted against this proposal. If the European vision of being the leading global competitive force is ever to become reality, much more aggressive investments must also be made in modernising the labour market, in encouraging research and education, and in taking advantage of the possibilities offered by a 'greener' economy. I have therefore voted with the Greens, for environmental taxes at EU level, even though as usual I defended the independence of the European Central Bank against their recurrent attacks.
If there is anything that the recent financial turbulence has shown us, it is the benefit of a strong central bank that can withstand short-term solutions, not to mention the stabilising effect of participating in a large currency zone.
in writing. - The British Labour delegation supports the main thrust of this report, as it attends to promoting generally-acceptable policies for the EU economy. However, the EPLP has severe reservations over paragraph 26, which calls for fiscal harmonisation/coordination, which is a national competence only. Therefore, the EPLP decided to abstain on this particular paragraph.
in writing. - On paragraph 26, the amendment refers to a common consolidated corporate tax base. I disagree with this point as I believe this should be decided by the Member State. I abstained on this point.
in writing - (RO) The European Parliament's Report on the Integrated Guidelines for Growth and Jobs examines the general lines proposed by the European Commission for the economic policies of the Member States and of the Community for the period of 2008-2010.
I voted for recital 26, as proposed by the Commission, because it emphasizes the need for a "coordinated fiscal framework, which should include a tax system favourable to companies, in particular to small and medium-sized companies, and geared to renewing economic growth and generating employment”.
I also voted for amendment 23, because it "requests that the income and the way in which wealth is distributed should ensure the equitable distribution of the benefits generated by economic growth.” The amendment states that the minimum wage in every country, according to the GDP per inhabitant, could be a way to guarantee the fact that the full-time workers can provide their subsistence from their work, which should be considered an element of the European social model.
Consequently, I voted for this report with the conviction that the economic security of all the European citizens, social inclusion, gender equality and the creation of a market economy will make the Union become an economic and social model in a global context.
I supported Mr Özdemir's report because one of the most pressing political problems facing Europe is ensuring energy security for the EU. Diversification of supplies of energy raw materials to the EU is one way of making ourselves independent of Russia, and the key move in this is a common EU policy with regard to Central Asia. The lack of a common EU policy in this sphere is being aggressively exploited by Russia, with most EU Member States taking a passive stance. Projects such as the extension of the Odessa-Brody pipeline to Gdańsk, or the Nabucco pipeline, are no longer very realistic as a result of the actions taken by Russian companies dominated by the special services.
I would like to congratulate Mr Özdemir on his own-initiative report on an EU strategy for Central Asia. In my view, he has clarified perfectly the objectives and priorities for the European Union's relations with each of the five Central Asian countries. He has correctly pointed out the need for a more coherent regional approach to this strategic region, while highlighting the differences between the countries.
I approve of the opinion of the Committee on Development, particularly on the need to eradicate poverty, improve public health and primary school education, and eliminate all forms of discrimination against women and minorities.
It is also important that this report underlines the need for progress on democracy, respect for human rights, fundamental freedoms and the rule of law in the region, and this point is key, as far as I am concerned.
The report considers that cooperation on energy is of prime importance in Europe's strategy. Despite this, the European institutions need to be vigilant and ensure that neither human rights in the region, nor the environment, are sacrificed to energy needs and trade agreements.
I welcome the adoption by a large majority today of the report on an EU strategy for Central Asia. It is essential for the European Union to take a closer interest in these five countries: Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Kazakhstan.
The report quite rightly calls for differentiation in the EU's policy towards each country and I cannot but approve the fact that criteria such as the human rights situation in the countries in question and their respect for OSCE commitments are highlighted.
The text is also keen to stress the importance of these countries for the EU, both now and in the future, particularly as regards trade and energy. The geopolitical situation of Central Asia is such that cooperation with these countries must be increased, both bilaterally and at EU level. The report calls for reforms of social sectors, health, food security and the fight against corruption to ensure long-term stability, security and prosperity in the region.
This is therefore a comprehensive text, defining the spheres of action in which the EU can be of assistance, to give it as much visibility and credibility in the region as possible.
in writing. - (PT) In line with what has been approved by the majority of the European Parliament on the EU's external relations, we have yet another report consisting essentially of a collection of measures for interfering in third countries, without concealing - quite the reverse - the clear objective of obtaining, within the economies of those countries, conditions favourable to the interests of the large economic and financial groups.
Look how the report stands up for respecting international standards for foreign investment and the provision of better protection for foreign direct investment in these countries. It is clear that such statements mean nothing more or less than to privatise state banks(!) and create national financial markets that are truly competitive and open to foreign banks(!) In other words, these countries are simply being put up for sale...
Moreover, in line with the objective mentioned above, the EU's primordial interests emerge as regards the significant energy resources of the countries in this region, and there is mention of the need to secure its energy supplies, without disturbing the transportation routes and with the maximum possible regularity.
Basically, it reflects the real significance of the much-proclaimed role of the EU in the world, in particular in the current proposed Treaty: its ambition to achieve political and economic domination.
in writing. - I wish to congratulate my colleague Mr Özdemir on his report on Central Asia, to which I gave my full backing. Democracy and human rights are founding principles of the EU, and they should be at the heart of the EU's policy in relation to other regions. The nations of Central Asia have attracted attention from the world's economic powers primarily on account of their natural resources. The EU must rise above this and seek to invest in their human resources too, by advocating democracy and human rights.
in writing. - (CS) What was the legacy of the Soviet Union in the countries of Central Asia? Equality for women, abolition of child labour and illiteracy, monoculture farming. In none of these countries have religious elements succeeded in establishing supremacy.
The EU's first priority is the use of the natural resources of those countries, namely oil, natural gas and uranium. Another priority is blocking one of the main channels of opium smuggling from Afghanistan. This brings us to the direct responsibility of the EU and the US for supporting the establishment of authoritarian regimes in the countries in that region. The individual countries try to limit the proliferation of terrorist groups and the spread of militant Islamic ideas, but such a situation has a negative effect on the development of civil society and participative democracy and tends to support the rule of force.
Notwithstanding all the criticism of the countries of the region in the report, we must always remember the difficult historical conditions faced by these countries in the course of their development. The EU must help them to overcome the results of many years of negativity created by the presence of the large EU states and the US in neighbouring Afghanistan.
There is no reason to favour Turkey as the main potential mediator for a positive influence in the region. The present situation as regards respect for the rights of minorities in Turkey certainly does not justify that approach. In contrast, much more attention should be paid to the traditional ties to Russia. When it comes to our fight against the spread of terrorism and drugs throughout the countries of that region, Russia is our closest ally.
In spite of the above-mentioned reservations, I support the adoption of the report.
in writing. - (DE) I am voting in favour of the proposal for an EU strategy for Central Asia, since the five republics there receive Official Development Assistance and the European Union has a particular responsibility to support these countries. I would like to highlight the role of the European Union as a mediator between the countries of Central Asia, balancing out the significant differences between the five republics in terms of political, economic and social conditions. In particular, I would like to point out the dire situation in the area of health, which is attributable to the minimal medical care system.
Providing access to clean drinking water and connecting all residents to the national grid present a problem of huge magnitude in Tajikistan, Uzbekistan and the Kyrgyz Republic. It is important to me that my vote for an EU strategy for Central Asia is also a vote to improve living conditions for the people of Central Asia with regard to social, health and legal aspects.
in writing. - Mr Özdemir's report on the EU's strategy for Central Asia deals with a key issue on the EU's foreign policy agenda. I welcome its emphasis on attending to human rights in the Central Asian region; an emphasis that the EU should apply to its external relations more generally. There exists little evidence of democratic advancement in the region, notably Uzbekistan and Turkmenistan, and any EU strategy for cooperation should attempt to engage these states in a drive towards the concept of democracy. As the report clearly outlines, Central Asia requires active EU energy cooperation in a bid to find mutually beneficial solutions to the current state of play in the energy market. I agree with Mr Ozdemir's recommendations and voted in favour of the report.
With the exception of the Kyrgyz Republic, developments in the Central Asia region are alarming for more than one reason.
Firstly, in terms of human rights and democracy, the abuse of many women (forced marriages, sexual exploitation, rape, etc.) and child labour in the region are totally unacceptable.
Next, in terms of health, the increase in infectious diseases (particularly HIV) remains worrying.
Finally, Central Asia will not benefit from effective integration into the world economic system until all five countries in the area have joined the WTO (the Kyrgyz Republic has been a member since 1998).
The EU's strategy for Central Asia can make an effective contribution to the economic and human development of this region of the world. The European Union must not neglect Central Asia, which is a strategic crossroads between Europe and Asia and a traditional partner in trade relations and energy cooperation.
I strongly support this text in its desire to see the EU's priorities in Central Asia clarified, the European projects launched in the region strengthened and their implementation accelerated. That is why I voted for the report.
Strategic planning for Central Asia is certainly a good idea, and is indeed necessary, especially for economic cooperation and the opening up of the markets. It would also make sense to speed this up in order to keep abreast of developments.
However, the situation where certain standards that apply at European level become minimal in Central Asia cannot be allowed to continue. On the other hand, applying the same yardstick there as in Europe would be to show considerable arrogance towards the people groups named in the report and their rights to self-determination. As regards the role of women, there is sufficient need for action in other regions of the world, not least the entire Arab world, where the need is far more urgent.
However, child labour, which is widespread, especially in China, is covered by the standards I have already mentioned, which trading partners are required to observe.
Combating terrorism and the drug trade, which are linked to some extent, must be at the very top of the agenda. These must be fought relentlessly.
Mr President, ladies and gentlemen, I support the document presented by the European Commission for a new partnership with the countries of Central Asia, but I would like to highlight the following aspects.
Firstly, the growing importance in international trade of Central Asia, which now constitutes an important alternative for the supply of energy resources.
Secondly, the fact that Europe must, as a result, keep a watchful eye on this part of the world, and encourage its integration into world trade and the international economic system by supporting the candidacy of those countries in the area that are not yet members of the WTO. Strengthening trade relations with the whole area should therefore be seen as part of a strategy to achieve greater cooperation and integration among the countries themselves and to increase Europe's influence, including political, in a region where progress has been made towards democracy.
Thirdly, in the overall approach towards Central Asia, account must be taken of the major political and economic differences between the countries of the region. Particular stress has been placed on the role played by a country such as Kazakhstan, which has an advanced economy, and therefore on the potential benefits of strengthening links with that country, not least in terms of the overall development of the whole region.
in writing. - (PT) The European Union has tried to establish close relations and dialogue through its neighbourhood policy. In the case of Central Asia, the drawing up of the new strategy and partnership with five new States is helping to promote greater stability, socio-economic and democratic development and security throughout that part of Asia.
We note that there is a global interest in stability in Central Asia, since serious and prolonged crises in that region could have disastrous consequences and affect the EU and its Member States. In addition, the geopolitical situation of Central Asia has been attracting growing interest from economic powers such as Russia, the USA, China and Turkey.
I think that the future of those relations aiming at greater stability and security and increased political, economic and social cooperation, must also take into account the human rights situation in each country and the strengthening of trade relations and energy cooperation, as well as paying attention to development needs and the commitments undertaken as regards improving the living conditions of the citizens of the region.